DETAILED ACTION
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, “wherein the first rear surface and the second front surface are separated and mutually connected by a gap… a carrier… configured to reflect light rays that have escaped from the light guide through the second rear surface… wherein the cover comprises at least one impermeable region…” Although the prior art teaches similar lighting devices, it doe not teach using gaps in the manner claimed in light of a carrier, specifically with both a binding and unbinding surface. The Examiner finds that the specifics of the claim are not taught in the prior art and are not an obvious modification. Additionally, the gaps as claimed are critical to the optical function of the device as is known in the art. 
Claims 2-19 are allowed based on their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875